DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 and 20-29 have been cancelled.  Claims 17-19 and 30-38 are pending and have been considered on the merits.

Claim Objections
Claims 17, 35 and 38 are objected to because of the following informalities:
In order to provide proper Markush language, part c) of Claim 17 should be revised to recite “… transglutaminase, and xylanase”.
In order to provide proper Markush language, Claim 35 should be revised to recite “… SEQ ID NO: 8; [[or]] and”.
Claim 38 should be revised to recite “… of claim 31, wherein the feed component...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17-19 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is confusing in its recitation of “a catalytic domain of SEQ ID NO: 8” in part (c) since one cannot ascertain what portion of SEQ ID NO: 8 is the catalytic domain for which a comparison should be made.  Claims 18, 19 and 30-38 are rejected due to their dependency upon Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 17, 19, 31, 32, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Publication No. 2011/0039308) in view of UniProt Accession No. A0A2H3JCA1_WOLCO (published 31 January 2018).
	Slupska et al. describe glucoamylases and amylases and their uses (abstract).  In one embodiment, the glucoamylases and amylases are included in a human and/or animal feed, food, additive, food additive, feed additive, nutritional supplement and/or dietary supplement in order to enhance the availability of starch, i.e., to increase starch digestibility in an animal (paragraphs [0013], [0552] and [0554]).  In addition, the feed compositions may be included feed crops obtained from feed crops such as corn or other plants of which soya, sunflower, peanut, lupin, peas, fava beans and potato are well known examples (paragraph [0554]).  Such feed sources would possess the protein and oil/fat components recited by Claims 37 and 38 of the present application.  Slupska et al. do not describe a glucoamylase having SEQ ID NO: 8.
UniProt Accession No. A0A2H3JCA1_WOLCO describes a 569 amino acid residue glucoamylase from Wolfiporia cocos.  As shown by the sequence alignment below, the UniProt glucoamylase has an amino acid sequence which is 100% identical with SEQ ID NO: 8 of the present application.
It would have been obvious to have used any or all of the glucoamylases described by UniProt Accession No. A0A2H3JCA1_WOLCO in the feed composition of Slupska et al. because it would be the simple substitution of one known element for another to obtain predictable results.  The functional characteristics recited by Claims 17 and 19 are regarded as intrinsic characteristics of the glucoamylase having SEQ ID NO: 8.








SEQ ID NO: 8 (top) versus UniProt A0A2H3JCA1_WOLCO (bottom) 

    PNG
    media_image1.png
    1171
    975
    media_image1.png
    Greyscale


Claims 17, 19 and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Publication No. 2011/0039308) in view of UniProt Accession No. A0A2H3JCA1_WOLCO (published 31 January 2018) and Miller et al. (US Publication No. 2018/0080014).
	Slupska et al. and UniProt Accession No. A0A2H3JCA1_WOLCO have been discussed above.  Neither of those references describes the addition of a direct-fed microbial, an additional enzyme or DDGS, or protein or oil/fat from a vegetable or animal source to a feed additive composition or premix.
	Miller et al. describe glucoamylases and their use (abstract).  The glucoamylases can be used in a feed composition and the feed composition can include additional components such as direct-fed microbials and yeast cultures (paragraph [0117]).  Additionally, the feed composition can include enzymes such as phytases, proteases or xylanases (paragraph [0115], as well as components such as DDGS (paragraph [0113]).  Moreover, the feed composition may include a component such as DDGS (paragraph [0113]).
	It would have been obvious to one of ordinary skill in the art to have added direct-fed microbial or yeasts, enzymes such as phytases, proteases or xylanases or a component such as DDGS to the feed additive composition or premix of Slupska et al. because Miller et al. teach that it is beneficial to add such components to a glucoamylase-containing feed composition.

	Claims 17-19, 30-32, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Publication No. 2011/0039308) in view of UniProt Accession No. A0A2H3JCA1_WOLCO (published 31 January 2018) and Kadota et al. (US Publication No. 2009/0155417).
	Slupska et al. and UniProt Accession No. A0A2H3JCA1_WOLCO have been discussed above.  Neither of those references describes the use of a glucoamylase-comprising feed to feed cows.
	Kadota et al. describe various glucoamylase-containing feed compositions (abstract; paragraph [0047]).  The feed compositions can be beneficially fed to cows (paragraph [0164]).
	It would have been obvious to one of ordinary skill in the art to have fed the feed composition of Slupska/UniProt to cows because Kadota et al. recognized that it is beneficial to feed glucoamylase-containing feed compositions to cows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2022/0162657 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652